Citation Nr: 0836190	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served two periods of active duty from November 
1963 to September 1967 and from April 1978 to January 1980.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Since that time, the veteran has 
relocated to West Virginia and the claims file in this matter 
has been transferred to the RO in Huntington, West Virginia.


FINDING OF FACT

The veteran is able to perform active forward flexion 
movements to 90 degrees, active extension to 15 degrees, 
active lateral flexion to 30 degrees to the left and right 
sides, active lateral rotation to 30 degrees to the left and 
right sides, and has not demonstrated any ankylosis, spasm, 
atrophy, guarding, or abnormal spine curvature.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Chronic lumbosacral strain

The rating schedule incorporates a general formula for rating 
thoracolumbar spine disorders, other than intervetebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 20 percent evaluation is 
warranted where the veteran demonstrates forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order where the veteran demonstrates forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

The earliest contemporaneous records pertain to treatment 
from the VA medical center (VAMC) in Brockton, Massachusetts.  
Records from January 2004 reveal that the veteran reported 
chronic low back pain rated as a six on a pain scale of one 
to ten.  The veteran further reported that the low back pain 
affected his sleeping and ability to bathe, but denied any 
numbness, tingling or incontinence in connection with the low 
back pain.  An examination revealed that the veteran had 80 
degrees of thoracolumbar flexion, 25 degrees of thoracolumbar 
extension with discomfort, and 25 degrees of bilateral 
thoracolumbar bending.

In his VA Form 21-4138 of April 2004, the veteran stated that 
his treating physicians had become more insistent that he 
quit his job due to problems in his back.  According to the 
veteran, he had reached a point with his back condition where 
he did not have any choice other than to quit his job due to 
intense pain.

April 2004 lumbosacral x-rays revealed no significant bony 
abnormality with minor spurring in the upper lumbosacral 
region.

In May 2004, the veteran reported back pain that he rated at 
two to eight on a pain scale of one to ten.  He noted that 
the back pain increased with standing and bending.  An 
examination at that time revealed lumbar flexion of 75 
degrees.

A VA spine examination was performed in May 2004.  At that 
time, the veteran reported pain located at the mid-portion of 
his lower back that radiated down to both knees.  The veteran 
also reported that he experienced locking and stiffness in 
his back, and, that the back pain affected his ability to 
perform lifting movements.  The examination revealed that the 
veteran was tender to palpation at L5-S1 and at the 
paravertebral muscles.  The veteran demonstrated forward 
flexion to 60 degrees, extension to 20 degrees, lateral 
extension to 30 degrees to both sides, and rotation to 30 
degrees to both sides.  Based upon these findings, the 
examiner concluded that the veteran was precluded from 
working at his regular occupation as a maintenance worker, 
but not precluded from sedentary employment of a part-time 
nature.

In May 2004, the veteran reported to VA physicians that back 
pain limited his ability to stand and ambulate to ten to 
fifteen minutes before he experienced pain.  An examination 
revealed flexion of 75 degrees.

A negative MRI of the veteran's lumbosacral spine was 
performed in June 2004.  A physical examination, also 
performed by VA physicians that month, revealed 75 degrees of 
flexion, 20 degrees of extension, 20 degrees of bending 
bilaterally, and 20 degrees of rotation bilaterally.  The VA 
physician provided a letter to the veteran's employer 
advising that the veteran was seen for chronic low back pain, 
and, that due to this condition the veteran was unable to 
continue his previous occupation.  In July 2004, the veteran 
was prescribed a cane for use when ambulating. 

The veteran continued treating his low back condition at VA 
facilities in Clarksburg and Huntington, West Virginia from 
September 2004 to April 2005.  Records pertaining to this 
period of treatment document ongoing complaints of low back 
pain.

In January 2008, the veteran was seen for a second VA spine 
examination.  At the examination, the veteran reported 
paresthesias, stiffness, weakness, spasms, and moderate daily 
lower back pain.  He reported being unable to walk distances 
greater than one mile and stated that walking more than one 
quarter mile resulted in "flare-ups" of pain.  Nonetheless, 
he denied experiencing any incapacitating episodes in the 
prior twelve months, and denied any history of 
hospitalization in connection with his lower back condition.  
On examination, he was noted as having no spasm, atrophy, or 
guarding.  Pain was noted with motion as well as tenderness 
on palpitation.  The veteran was noted as having normal 
posture and head position.  He did not have any abnormal 
spine curvature.  Range of motion testing revealed active 
thoracolumbar flexion with pain to 90 degrees, active 
extension with pain to 15 degrees, active lateral flexion to 
30 degrees bilaterally with pain on the right side, and 
active lateral rotation to 30 degrees bilaterally with pain 
on the right side.  Lumbosacral x-rays taken in conjunction 
with the examination revealed mild arthropathy and minimal 
degenerative changes.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, a 40 percent disability evaluation for 
chronic lumbosacral strain is not warranted at this time.  
The January 2008 VA examination report notes that the veteran 
demonstrated forward flexion movement well over the 30 degree 
threshold required by the criteria required for a 40 percent 
disability evaluation.  The examination also did not reveal 
any ankylosis.  Even with pain fully taken into 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of thoracolumbar forward flexion 
of 30 degrees or less given the extent of the demonstrated 
spinal motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.
 
The Board is also aware of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the latter formula, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bedrest prescribed by a physician and treatment 
by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

In this case, while there is x-ray evidence of some 
degenerative changes, there is no indication of disc 
involvement.  Moreover, at his January 2008 VA examination, 
the veteran denied incapacitating episodes.  Accordingly, 
this particular provision cannot provide a basis for an 
increased evaluation.


Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 20 percent for the veteran's service 
connected chronic lumbosacral strain.  This appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.


III.  Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for increased evaluation 
for a chronic lumbosacral strain in a May 2004 letter.  In 
March 2006, the veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision of the United States Court 
of Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate notice requires that:  (1) VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the May 2004 letter, 
coupled with the March 2006 letter, was in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
medical and laboratory evidence, as well as lay evidence from 
other individuals who could describe from their knowledge and 
personal observations the manner in which his disabilities 
worsened.  Nevertheless, neither letter provided the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether he was prejudiced by this error.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 in a 
February 2005 Statement of the Case.  By incorporating this 
provision, the RO indicated to the veteran what specific 
findings were required for a higher rating.  This case was 
subsequently readjudicated in a February 2008 Supplemental 
Statement of the Case.  Moreover, the veteran was provided 
additional notice of the requirements of Vazquez-Flores in 
May 2008, and was given the opportunity to respond within a 
reasonable time period thereafter.
 
As such, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified VA medical records have been 
obtained.  The RO also attempted to obtain the veteran's 
Social Security Administration (SSA) records in August 2005.  
However, these attempts were unsuccessful as the SSA was 
unable to locate any records.  Additionally, the veteran was 
afforded two VA examinations in May 2004 and January 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an increased evaluation for chronic 
lumbosacral spine, currently evaluated as 20 percent 
disabling, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


